02/15/2017




       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                        AT NASHVILLE
                       Assigned on Briefs November 8, 2016

             STATE OF TENNESSEE v. JASON LARRY RUSSO

                   Appeal from the Circuit Court for Bedford County
                        No. 18035     F. Lee Russell, Judge



                           No. M2016-00052-CCA-R3-CD



In the Bedford County Circuit Court, the defendant, Jason Larry Russo, pled guilty to
second offense driving on a revoked license, a Class A misdemeanor, and was found
guilty by a jury of promotion of the manufacture of methamphetamine, a Class D felony.
He was sentenced to eleven months and twenty-nine days for the driving offense and
twelve years for the drug offense, to be served consecutively. On appeal, the defendant
argues that the trial court erred in imposing consecutive sentences. After review, we
affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which THOMAS T. WOODALL,
P.J., and ROBERT W. WEDEMEYER, J., joined.

M. Wesley Hall, IV, Unionville, Tennessee (on appeal); and Brian Belden, Shelbyville,
Tennessee (at trial), for the appellant, Jason Larry Russo.

Herbert H. Slatery III, Attorney General and Reporter; Clark B. Thornton, Senior
Counsel; Robert J. Carter, District Attorney General; and Michael D. Randles, Assistant
District Attorney General, for the appellee, State of Tennessee.
                                       OPINION

                                        FACTS

        The State’s evidence at trial showed that Agent Shane George of the 17th Judicial
District Drug Task Force was investigating suspicious purchases of pseudoephedrine
from a Walmart in Shelbyville, Tennessee, on August 26, 2014. Based on this
investigation, Agent George followed a vehicle driven by the defendant whose passenger
had just bought pseudoephedrine at Walmart. Agent George recognized the defendant
and knew that his driver’s license was revoked or suspended. The defendant stopped at a
Rite Aid pharmacy, and another passenger went into the pharmacy but emerged “empty
handed” and appeared to be agitated. Agent George made a traffic stop of the
defendant’s vehicle after it pulled into the driveway of a residence that was a suspected
site of methamphetamine manufacturing.

       The defendant immediately informed Agent George that he did not have a valid
driver’s license. With the defendant’s consent, Agent George searched the defendant’s
vehicle, during which he found a box of pseudoephedrine tablets and a quart-sized
container of lighter fluid. Pseudoephedrine is the chief precursor of methamphetamine,
and lighter fluid is used along with other chemicals, such as lye and ammonium nitrate, to
make the drug. Agent George apprised the defendant of his rights, which the defendant
waived and agreed to answer questions. The defendant told Agent George that he also
had ammonium nitrate in his bedroom in the house and planned to use the chemicals to
manufacture methamphetamine in the near future.

       Based on these facts, the defendant was indicted in count one for second offense
driving on a revoked license and in count two for promotion of the manufacture of
methamphetamine. The defendant pled guilty to count one and, after a trial, was
convicted by a jury of count two.

        The trial court conducted a sentencing hearing at which the defendant’s
presentence report was first entered into evidence. Agent George then testified that
methamphetamine investigations were the main focus of the drug task force. These
investigations involved both “one-pot shake and bake labs” such as in the defendant’s
case, as well as seizures of large quantities of cartel-supplied “ICE methamphetamine”
that resulted in prosecution in federal court. He explained that the “home brew labs” took
a backseat when the “ICE epidemic” hit but then had a resurgence whenever the task
force took a major “ICE” source off the streets. Both home brew labs and imported
methamphetamine were major issues in the judicial district. The methamphetamine
epidemic was increasing and had crossed racial and economic boundaries. Agent George

                                           -2-
believed that incarceration was a deterrent and that the judicial district’s reputation for
extended sentences “seems to have a very visible impact.”

       After making extensive findings on the record, the trial court imposed a sentence
of twelve years at 60% as a career offender for the Class D felony drug conviction and a
consecutive eleven-month-and-twenty-nine-day sentence at 75% for the Class A
misdemeanor driving conviction.

                                       ANALYSIS

       The defendant argues that the trial court erred in imposing consecutive sentences
“where there was no support for the conclusion that the defendant was a dangerous
offender, and there was no significant time span of undetected activity.” He also asserts
that “consecutive sentencing was excessive considering the nature of the charges and the
[defendant].”

        In sentencing the defendant, the trial court found, based on disposition dates, that
the defendant had at least six separate prior felony convictions, as well as numerous
misdemeanor convictions, which were beyond that necessary to classify him as a career
offender. See Tenn. Code Ann. § 40-35-114(1). The defendant also had a history of
thirteen probation, parole or community corrections revocations. See id. § 40-35-114(8).
The court found that the defendant had been released to parole supervision on January 17,
2014 from a ten-year sentence imposed on March 24, 2010 and was therefore on parole
when he committed the present offenses on August 26, 2014. See id. § 40-35-114(13).
The court considered the proffered mitigating factors that the defendant’s conduct did not
cause or threaten serious bodily injury and he cooperated with law enforcement, but the
court gave the factors minimal, if any, weight. See id. § 40-35-113(1), (9). The court
accordingly imposed sentences of twelve years and eleven months and twenty-nine days
for the offenses, which the defendant does not contest.

       With regard to consecutive sentencing, the court found that there was strong
evidence in the record to consider the defendant a professional criminal given his almost
non-existent work history. See id. § 40-35-115(b)(1). In particular, the court observed
that the defendant had self-reported only one month of work history for “his entire life,”
and “he’s got to be supporting himself somehow, and it’s certainly not by working every
day.” The court also found that the defendant had “an extremely extensive criminal
record,” consisting of at least six felony convictions and numerous misdemeanors. See
id. § 40-35-115(b)(2). Based on such, the court ordered that the defendant’s sentences be
served consecutively, and the record amply supports the trial court’s determination. The
defendant suggests that consecutive sentencing was improper because he was not a

                                            -3-
“dangerous offender.” See id. § 40-35-115(b)(4). However, the trial court did not
impose consecutive sentences based on this factor.

       The record shows that the defendant is a prolific offender with a consistent record
of criminal activity since adulthood who has had a complete lack of success with
alternative sentencing. We conclude that the court did not abuse its discretion in
imposing consecutive sentences based either on the defendant’s being a professional
criminal or his extensive record of criminal activity.

                                    CONCLUSION

        Based on the foregoing authorities and reasoning, we affirm the judgments of the
trial court.

                                                 _________________________________
                                                 ALAN E. GLENN, JUDGE




                                           -4-